Citation Nr: 0723611	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  01-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for chronic multiple 
joint degenerative joint disease claimed as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for chronic pharyngitis 
claimed as due to an undiagnosed illness.  

3.  Entitlement to an increased disability evaluation for the 
veteran's fatigue due to an undiagnosed illness, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's ankylosing spondylitis involving 
the spine and the hips for the period prior to July 22, 1999.  

5.  Entitlement to a disability evaluation in excess of 60 
percent for the veteran's ankylosing spondylitis involving 
the spine and the hips for the period on and after July 22, 
1999.  

6.  Entitlement to an effective date prior to July 22, 1999, 
for the award of a 60 percent evaluation for the veteran's 
ankylosing spondylitis involving the spine and the hips.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's dyspnea on exertion with a 
chronic dry cough due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1985 to 
June 1985 and from December 1990 to May 1991.  He had 
additional active duty with the Army Reserve.  

In June 1997, the Chicago, Illinois, Regional Office (RO) 
established service connection for chronic post-traumatic 
stress disorder (PTSD); assigned a 30 percent evaluation for 
that disability; and effectuated the award as of January 29, 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO decision which, in 
pertinent part, established service connection for dyspnea 
with a chronic dry cough due to an undiagnosed illness; 
assigned a 10 percent evaluation for that disability; denied 
service connection for both a chronic swollen throat to 
include an enlarged uvula and a chronic sinus disorder to 
include rhinitis; and denied an increased evaluation for the 
veteran's lumbar strain with degenerative joint disease and 
bilateral leg pain.  In May 1998, the veteran submitted a 
notice of disagreement (NOD) with the denial of service 
connection for a chronic swollen throat to include an 
enlarged uvula and a chronic sinus disorder to include 
rhinitis; the initial evaluation assigned for his chronic 
dyspnea; the denial of an increased evaluation for his lumbar 
strain with degenerative joint disease and bilateral leg 
pain; and the effective date assigned for the award of 
service connection for his chronic PTSD.  

In August 1998, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed the issues of service connection for a chronic 
swollen throat to include an enlarged uvula and a chronic 
sinus disorder to include rhinitis and the effective date for 
an award of service connection for chronic PTSD.  In November 
1998, the veteran submitted an Appeal to the Board (VA Form 
9) from the denial of an effective date prior to January 29, 
1997, for the award of service connection for chronic PTSD.  
In January 1999, the RO determined that the veteran's 
November 1998 substantive appeal was untimely.  The veteran 
did not submit a NOD with the January 1999 RO determination.  

In April 2000, the RO recharacterized the veteran's 
service-connected spine disorder as ankylosing spondylitis 
involving the spine and the hips; increased the evaluation 
for that disability from 20 to 60 percent; effectuated the 
award as of July 22, 1999; denied service connection for 
chronic fibromyalgia, chronic multiple joint degenerative 
joint disease, and chronic pharyngitis; and denied an 
increased evaluation for the veteran's fatigue due to an 
undiagnosed illness.  In August 2000, the veteran submitted a 
NOD with the denial of service connection for chronic 
fibromyalgia, chronic multiple joint degenerative joint 
disease, and chronic pharyngitis; an increased evaluation for 
his fatigue due to an undiagnosed illness; and the effective 
date assigned for the award of a 60 percent evaluation for 
his ankylosing spondylitis.  In October 2000, the RO issued a 
SOC to the veteran and his accredited representative which 
addressed the August 2000 NOD.  In November 2000, the veteran 
submitted a substantive appeal from the denial of service 
connection for chronic fibromyalgia, chronic multiple joint 
degenerative joint disease, and chronic pharyngitis; an 
increased evaluation for his fatigue due to an undiagnosed 
illness; and the effective date assigned for the award of a 
60 percent evaluation for his ankylosing spondylitis.  In 
January 2004, the Board remanded the issues of the veteran's 
entitlement to service connection for chronic fibromyalgia, 
chronic multiple joint degenerative joint disease, and 
chronic pharyngitis; an increased evaluation for his fatigue 
due to an undiagnosed illness; and an effective date prior to 
July 22, 1999, for the award of a 60 percent evaluation for 
his ankylosing spondylitis to the RO for additional action.  

In January 2006, the RO granted service connection for 
fibromyalgia and assigned a 20 percent evaluation for that 
disability.  

 This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Service medical records dated in 1992 indicate that the 
veteran was an active member of the Army Reserve.  Clinical 
documentation from Walter Reed Army Medical Center dated in 
April 1992 note that the veteran was on active duty.  In an 
August 1999 written statement, the veteran indicated that he 
had returned home from Operation Desert Strom in August 1991; 
was demobilized; and subsequently "re-upped to a reserve 
unit in Joliet to get me deeper in the system to get me back 
on active duty to be seen for my medical problems."  The 
veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Army 
Reserve have not been verified.  The VA should obtain all 
relevant military and other governmental records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran submitted a timely NOD with the September 1997 RO 
decision denying both an increased evaluation for his 
service-connected lumbar disorder and an initial evaluation 
in excess of 10 percent for his dyspnea with a chronic dry 
cough due to an undiagnosed illness.  The Court has directed 
that where a veteran has submitted a timely NOD with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

In his March 2007 Informal Hearing Presentation, the 
accredited representative advanced that the RO's November 16, 
1992, decision was clearly and unmistakably erroneous in 
failing to assign an evaluation in excess of 20 percent for 
the veteran's lumbar strain with degenerative joint disease 
and bilateral leg pain.  The RO has not had the opportunity 
to adjudicate that issue.  The Board finds that the issue of 
whether the November 16, 1992, RO decision assigning a 20 
percent evaluation for the veteran's lumbar strain with 
degenerative joint disease and bilateral leg pain was clearly 
and unmistakably erroneous is inextricably intertwined with 
the issues of the veteran's entitlement to increased 
evaluations for his ankylosing spondylitis involving the 
spine and the hips and an effective date prior to July 22, 
1999, for a 60 percent evaluation for that disability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Army 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected fatigue 
due to an undiagnosed illness.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically identify the limitation of 
activity imposed by the veteran's fatigue 
due to an undiagnosed illness and any 
associated periods of incapacitation 
requiring bed rest and treatment by a 
physician.  

Send the claims folders to the examiner 
for review. The examination report should 
specifically state that such a review was 
conducted.  

4  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of the veteran's 
entitlement to an evaluation in excess of 
20 percent for his ankylosing spondylitis 
involving the spine and the hips for the 
period prior to July 22, 1999; an 
evaluation in excess of 60 percent for 
his ankylosing spondylitis involving the 
spine and the hips for the period on and 
after to July 22, 1999; and an initial 
evaluation in excess of 10 percent for 
his dyspnea with a chronic dry cough due 
to an undiagnosed illness.  The veteran 
and his accredited representative should 
be given the appropriate opportunity to 
respond to the SOC.  The veteran is 
advised that he must complete his appeal 
of these issues by filing a timely 
substantive appeal following the issuance 
of the SOC.  

5.  Then adjudicate the issue of whether 
the November 11, 1992, RO decision 
assigning a 20 percent evaluation for the 
veteran's lumbar strain with degenerative 
joint disease and bilateral leg pain was 
clearly and unmistakably erroneous and 
readjudicate the issues of the veteran's 
entitlement to service connection for 
chronic multiple joint degenerative joint 
disease and chronic pharyngitis; an 
increased evaluation for his fatigue due 
to an undiagnosed illness; and an 
effective date prior to July 22, 1999, 
for the award of a 60 percent evaluation 
for his ankylosing spondylitis involving 
the spine and the hips.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


